DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
Information Disclosure Statement
The IDS filed on 1/13/2022 has been considered. See the attached PTO 1449 form.
 
Status of Action/Claims
Receipt of Remarks filed on 12/20/2021 is acknowledged. Claims 1, 4-5, 7-11 and 15-17 are presented for examination on the merits for patentability. Claim 17 has been newly added.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

New/Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kasraee (WO 2013/030794; March 7, 2013) in view of Harichian (US 2004/0109832; Jun. 10, 2004) and Green (WO 2015/059001; April 30, 2015).
Kasraee throughout the reference teaches skin and/or hair depigmentation compositions comprising a pyridine derivative and dermatologically acceptable carriers.
Kasraee teaches a skin and/or hair depigmentation composition comprising a pyridine derivative of formula I or II:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Wherein: X is S or O,
R, R1, R2, and R3 are H, OH, SH, or C1-C18 saturated or unsaturated, linear, branched or cyclic hydrocarbon groups,
Y is H, OH, SH, C1-C18 saturated or unsaturated, linear, branched or cyclic hydrocarbon group or NHR4.
Kasraee teaches the composition also comprises dermatologically acceptable carriers and can further comprise at least one skin and/or hair benefit agent such as 4-substituted resorcinol derivatives (Page 12, line 14 to Page 13, line 27).


	The teachings of Kasraee have been set forth above.
	Kasraee does not specifically teach that the 4-substituted resorcinol is an alkyl substituted resorcinol and the position of an alkyl substitution. Therefore, the reference also does not specifically teach the combination of pyridine compound and alkyl substituted resorcinol as recited in claim 8-11. However, these deficiencies are cured by Harichian.  
Harichian teaches cosmetic compositions using resorcinol derivatives, more specifically, 4,6-di-substituted resorcinol derivatives, as skin lightening agents ( Para 0001). 
Harichian teaches a 4,6-di-substituted resorcinol derivative compound shown below, wherein R1 and R2 represent an isopropyl group (Page 1, Para 0010 and 0011).  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Further skin benefit agents may be included in the composition which include mono-substituted resorcinol derivatives, such as 4-ethyl resorcinol, 4-isopropyl resorcinol, 4-butyl resorcinol, 4-hexyl resorcinol, and other resorcinol derivatives substituted at the 4-position (para 0030). This read entirely 

The teachings of Kasraee and Harichian have been set forth above.
Kasraee and Harichian do not explicitly teach the amount of alkyl substituted resorcinol by weight in the composition and the weight ratio of alkyl substituted resorcinol to pyridine compound of formula I or II as recited in claims 4 and 1 respectively.  However, these deficiencies are cured by Green.
Green discloses a composition for skin lightening comprising a pyridine compound. The composition further contains a dermatologically acceptable vehicle and can also comprise an additional skin lightening compound such as a resorcinol. The resorcinol can be selected from the group consisting of 4-ethyl resorcinol, 4-hexyl resorcinol and phenylethyl resorcinol (Page 4, line 14 to Page 5, line 28). Green further teaches that the skin lightening composition can comprise, most preferably, 0.1 – 1% w/w of the additional skin lightening compound, which overlaps entirely with the claimed limitation recited in claim 4 (See: Page 6, line 1-3). 
	The above references do not explicitly state a weight ratio of alkyl substituted resorcinol to pyridine compound. However, as discussed supra, Kasraee and Green disclose concentrations by weight which read entirely on the claimed concentrations of pyridine compound derivative and alkyl substituted resorcinol. Therefore, the weight ratio of the two from the teachings of the references would necessarily read entirely on the instantly claimed weight ratio. 

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasraee to incorporate the teachings of Harichian and Green and specifically include alkyl substituted resorcinol compounds at position 4 and/or 6 as taught by Harichian. One would be motivated to do so because Harichian discloses (see: Page 9, Table 9 prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See: In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. In this case, both Kasraee and Harichian teach the compositions are used for skin lightening or depigmentation and thus it would have been prima facie obvious to combine the compositions taught by the two references.
	With regards to claims 8-11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and substitute the different alkyl substituted resorcinol specifically with either picolinamide or isonicotinamide, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).  See MPEP 2141. Harichian discloses the use of both 4-hexyl resorcinol and 4-isopropyl resorcinol and also teaches other skin benefit agent can be comprised in the composition (Para 0030) as discussed supra and thus it would have been obvious to one of ordinary skill in the art to substitute the resorcinol with pyridine derivative which can be selected from either picolinamide or isonicotinamide, as taught by Kasraee, during routine experimentation to achieve optimal results. 	
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kasraee to incorporate the teachings of Harichian and Green and specifically comprise an amount of alkyl substituted resorcinol disclosed by Green. One would be motivated to so because both Kasraee and Harichian do not explicitly disclose the concentration by weight of the substituted resorcinol derivatives and since Green also teaches a skin In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 1, 4-5, 7-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kasraee (WO 2013/030794; March 7, 2013) in view of Harichian (US 2004/0109832; Jun. 10, 2004) and Green (WO 2015/059001; April 30, 2015) as applied to claims 1, 4-5 and 7-11 above and further in view of Meconi (US 6,090,404; Jul. 18, 2000).
The teachings of the above references have been set forth above.
	The references do not explicitly teach that the composition enhances the transdermal delivery of alkyl substituted resorcinol. 
However, this deficiency is cured by Meconi. Meconi teaches estradiol penetration enhancers in an active substance-containing patch for the controlled release of estradiol (Abstract). It further teaches that the active substance containing patch comprises at least one penetration enhancer, wherein the penetration enhancer is based on poly functional carboxylic acids such as pyridine-2-carboxylic acid. 
	It would have been prima facie obvious to one of ordinary skill in the art to incorporate the teachings of Meconi because it was known, before the effective filing date of the claimed invention that pyridine containing compounds are used for the purpose of transdermal permeation enhancement and 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 1, 4-5, 7-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasraee (WO 2013/030794; March 7, 2013) in view of Harichian (US 2004/0109832; Jun. 10, 2004) and Green (WO 2015/059001; April 30, 2015) as applied to claims 1, 4-5, and 7-11 above and further in view of Shah (WO 2008/104591 A2; Sep. 4, 2008).   
The teachings of the above references have been set forth above.
Kasraee further discloses the preferred form of the skin depigmentation compositions is an oil in water hydrophil cream (vanishing cream) containing stearic acid. It teaches vanishing cream was used as the vehicle. (Pg. 18, line 1-4; Pg. 25, line 24-30). Kasraee does not teach the base comprising soap (alkali metal salt of the fatty acids) and the concentrations of the soap and the stearic acid fatty acid. However, these deficiencies are cured by Shah.
Shah teaches vanishing creams traditionally contain fatty acid, generally stearic acid and they also contain alkali metal of the fatty acids which acts as the emulsifier and the emulsifier is important for the physical stability of the product. It teaches the fatty acid (stearic acid) is used in concentration of 4-12% and the fatty acid soap is included in concentration of 1-5%. (see: Abstract;  Pg. 2, line 16-21; Pg. 4, lines 1-18). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant's arguments filed 12/20/2021 with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant argued that none of the prior art teaches a vanish cream with the specific claimed components in new claim 17. 
In response, applicant’s attentions is respectfully drawn to the new rejection above which is further in view of Shah and teaches the components recited in claim 17. 

Applicant argued that Kasraee is silent regarding alkyl resorcinols and provides no hint that combining one of the substituted pyridine compounds with an alkyl resorcinol could enhance transdermal delivery of 4-substituted alkyl resorcinols. It was argued that none of the examples of Kasraee use 4-substituted resorcinols and that due to stability concerns discussed in Kasraee regarding substituted resorcinol on page 2, Kasraee teaches away from including 4-substituted resorcinols. Applicant also argued the examiner has merely pieced together applicant’s invention by picking and choosing with the benefit of hindsight. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Kasraee teaches the composition also comprises dermatologically acceptable carriers and can further comprise at least one skin and/or hair benefit agent such as 4-substituted resorcinol derivatives. Kasraee doesn’t specifically teach that the 4-substituted resorcinol is alkyl substituted, however, as discussed supra, 

Applicant again argued that there is no suggestion that the combination of substituted pyridine compounds with an alkyl substituted resorcinol could enhance transdermal delivery of alkyl substituted resorcinol. Applicant further pointed to Example 1, Table 1 of the instant specification and argued that presently claimed invention (composition 2 and 3) surprisingly showed enhanced transdermal delivery compared to composition 1 which did not have pyridine compound. 
In response, firstly as stated above, ““[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is necessarily present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  MPEP § 2112, I. The combined teachings of the above references read entirely on the instantly claimed composition and the amounts utilized in the composition and thus the composition taught by the prior art would necessarily enhance the transdermal delivery of an alkyl substituted resorcinol. Further, the Meconi reference cited above teaches that the pyridine compound enhances transdermal penetration of estradiol which is a hydroxyl containing compound and resorcinol is also a hydroxyl containing compound. Therefore, it was known before the effective filing date of the instant application that pyridine is a transdermal penetration enhancer agent and enhances transdermal penetration of hydroxyl containing compounds.
.  
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616